 MEMPHIS COTTON OIL MILL515strue the stipulation as evidencing the intention of the parties to ex-clude all plant clerical employees from the unit.Accordingly, havingfound that the stores attendants and senior stores attendant are plantclericals, we shall exclude them from the unit.ioWe find that the, following employees of the Employer constitute aunit appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act:All production and maintenance employees employed at the Em-ployer's Tanners Creek generating division, Lawrenceburg, Indiana,on an hourly rated basis, including the following classifications : mas-ter results man, results man, junior results man, and results helper inthe results department; filter operator and sampler in the laboratorydepartment; assistant control operator and auxiliary equipment op-erator in the operations department; crane operator, coal operator,barge handler, and yard helper in the yard department; master main-tenance man, maintenance man, junior maintenance man, and main-tenance helper in the maintenance department; laborers and utilityman in the utility department; and janitors; but excluding the divi-sionmanager, assistant division manager, operations supervisor,maintenance supervisor, chief chemist, chemist, personnel supervisor,plant engineers, results engineers, shift operations engineer, assistantshift operations engineers, test engineers, safety supervisor, super-visor of janitors, foreman-yard, assistant foreman-yard, mainte-nance foremen, labor foremen, office supervisors, power station clerk,senior stores attendant, stores attendants, laboratory testers, controlroom operators, co-op students, all probationary, temporary, part-time, confidential, technical, professional, office clerical, and plantclerical employees, guards, and supervisors as defined in the Act.[Text of Direction of Election omitted from publication.]MEMBER BEAN took no part in the consideration of the above Deci-sion and Direction of Election.1O Amelson ManufaoturvngCo.,110NLRB 624. Accordingly,we find it unnecessary toconsiderthe Employer's contention that the senior stores attendant is a supervisor.Armour and Company,d/b/a Memphis Cotton Oil MillandLocal196, International Union of United Brewery, Flour, Cereal, SoftDrink & Distillery Workers of America,AFL-CIO,Petitioner.Case No. 32-RC--884.February 21,1956DECISION, ORDER, AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before John E. Cienki, hearing115 NLRB No. 82. 516DECISIONS OF NATIONAL LABOR RELATIONS BOARDofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organization involved claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.On February 28, 1955, following an election conducted pursuantto a stipulation for certification upon consent election in Case No.32-RC-809, the Board certified the Petitioner as the exclusive bar-gaining representative in a unit of all production and maintenanceemployees at the Employer's cotton oil mill at Memphis, Tennessee,excluding the office porter, the timekeeper, the temperature reader,and supervisors as defined in the Act. Following the execution of abargaining agreement on June 1, 1955, pursuant to the certification,the Employer and the Petitioner disagreed with respect to the inclu-sion in the unit of three individuals, alleged to be supervisors, andan office porter, excluded by stipulation in the consent election.OnNovember 14, 1955, the Petitioner filed its instant petition for a unitcomposed of these individuals.With respect to the linter room foreman, the cake mill operator,and the fiber plant operator, all of whom the Employer would excludeas supervisors, we find that the dispute as to them is not directedto the basic structure of the unit.Furthermore, in light of the fact,that the Petitioner is the majority representative and currently rec-ognized as such by the Employer with respect to the Employer's pro-duction and maintenance employees in the certified unit, regardlessof which of these three disputed individuals we now find should orshould not be part of the supervisory exclusions in the certified unit,,we view this situation as substantially the same as in those cases wherewe have amended a certification either on motion by one of the partiesor on our own motion.'As the duties of these individuals have beenfully litigated here, we shall, as a matter of administrative expedience,after determining their status, order the certification in- Case No. 38-RC-809 amended accordingly.The Alleged SupervisorsThe linter room foreman, under the immediate supervision of theassistant superintendent, is responsible for the operation of a gin stand,1 The Daily Press, Incorporated,110 NLRB 573,579.See alsoTide Water Associated'Oil Company,101 NLRB570;Bausch&Lomb Optical Company,92 NLRB 139. MEMPHIS COTTON OIL MILL517an automatic machine which removes linters from seed.On his shiftare an employee who oils and maintains the machine and files, sharpens,and replaces saws; a second employee who changes saws three timesa day and assists in baling; and a third employee who sweeps and oper-ates outside the building a machine which catches and bales the lintfrom the gin stand. There is no evidence that the linter room foremandirects the work of these men, whose work can be performed with aminimum of supervision, or that he is in any way responsible for theirwork.With 4 years longer employment with the Employer than thenext highest paid employee in the linter room, he receives 111/2 centsan hour more than the latter and 141/2 cents more than the lowest paidemployee.The cake mill operator runs two motors which grind cakeinto meal.He is under the immediate supervision of the timekeeperand shipping clerk, who also supervises three sack sewers working inthe same area.The cake mill operator has no helpers and in no waydirects or instructs the sack sewers, who receive 3 cents an hour morein wages than he does. The fiber plant operator operates a machinewhich cuts cotton from the hull and grinds the hull.Although heworks in thesame areawith a bran catcher, a sack sewer, and a trucker,he has no supervisory or work contacts with them.None of the alleged supervisors appear to exercise any of the indiciaof supervisory authority set forth in Section 2 (11) of the Act, and theEmployer stipulates that they have never been informed that they haveany such authority.2Under these circumstances, we find, contrary tothe Employer, that the linter room foreman, the cake mill operator,and the fiber plant operator are not supervisors as defined in the Actand that they are therefore eligible for inclusion in the existing unit.The Office PorterThe office porter spends one-half of his time cleaning the office andmaintaining the yard and hedge around the office ; he spends the re-mainder of his time cleaning the plant superintendent's office.As theparties in the consent election specifically excluded the office porter byname, we regard the petition as to him as a request to add him to theexisting certified production and maintenance unit.We find that oni The Employer contends that, whether or not the alleged supervisors are actually inchai ge of employees, they should nevertheless be considered supervisors in view of thecontinuous nature of the Employer's operation, which at all timesrequiresin-each depart-ment persons in positions of authority who are responsible for the operation of their re-spective departmentsIt is well established, however, that the functions, duties, andauthoiity of individuals,rather than the titles they hold in an employer's organization,are determinative of their supeivisoiy status, according to statutory standardsCsachManufacturing Corporation,98 NLRB 781, 783 The Employer's general manager testi-fied that the linter room foreman "could very well make recommendations" and that "it isentirely possible" that the fiber plant operator would be consulted in the event of a va-cancy in his department or in the event of unsatisfactory performance by a new employee.This testimony, without more concrete proof of the existence of supervisory authority,is in our opinion too meager and indefinite to form a basis for excluding the individualsin dispute as supervisors within the meaning ofthe Act. 518DECISIONSOF NATIONALLABOR RELATIONS BOARDthe record in this case and under Board precedent' he has sufficientcommunity of interests with' the production and maintenance em-ployees to be included in the certified bargaining unit. In these cir-cumstances, we shall direct that an election be held to determinewhether or not the office porter desires to be represented by the Peti-tioner for purposes of collective bargaining.' If he votes for thePetitioner he will be taken to have indicated his desire to be includedin the production and maintenance unit currently represented by thePetitioner.ORDERIT IS HEREBYORDERED that the certification of representatives in CaseNo. 32-RC-809 be, and the same hereby is, amended so that the unitfor which the Petitioner was certified should include the linter roomforeman, the cake mill operator, and the fiber plant operator.[Text of Direction of Election omitted from publication.]3 Palmer Manufacturing Company,103 NLRB 336, 339.4 The Enterprsse Company,106 NLRB 798.United Brotherhood of Carpenters and Joiners of America, Mill-men's Local824, AFL-CIOandEugene Beauchamp.Case No.7-CB-246. February 23,1956DECISION AND ORDEROn June 23, 1955, Trial Examiner A. Norman Somers issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that itcease anddesist therefromand take certain affirmative action, as set forth in the copy of the In-termediateReport attached hereto.Thereafter, the Respondentfiled exceptions to the Intermediate Report and the General Counselfiled a memorandum in support of it.The-Board has reviewed the rulings made by the Trial Examiner atthe hearing, and finds that no prejudicial error was committed. Therulings arehereby affirmed. The Board has considered the Interme-diateReport, the exceptions and memorandum, and the entire recordin the case, and hereby adopts the Trial Examiner's findings, conclu-sions,and recommendations except insofar as they are inconsistentwith the findings, conclusions, and order set forth below.The TrialExaminerfound, in substance, that the Union violatedSection 8 (b) (2) and (1) (A) of the Act by threateningto causeand causingthe Company to discriminate against employee Beau-champ because he refused to attenda union meetingto be initiatedinto membership.Our dissenting colleagueargues,however, that be-115 NLRB No. 85.